Name: Council Regulation (EEC) No 914/86 of 25 March 1986 extending the 1985/86 milk year and amending Regulation (EEC) No 866/84
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 27. 3. 86 Official Journal of the European Communities No L 84/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 914/86 of 25 March 1986 extending the 1985/86 milk year and amending Regulation (EEC) No 866/84 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the next marketing year, which will involve delay in the fixing of these prices ; whereas it is therefore necessary to extend the 1985/86 milk year until 27 April 1986 ; Whereas the period of validity of Council Regulation (EEC) No 866/84 of 31 March 1984 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling (3), as last amended by Regulation (EEC) No 1688/84 (4), should, for the same reasons, be extended until the end of the 1985/86 milk year, HAS ADOPTED THIS REGULATION : Article 1 The 1985/86 milk year shall end on 27 April 1986 and the 1986/87 milk year shall begin on 28 April 1986. Article 2 Article 3 of Regulation (EEC) No 866/84 is hereby replaced by the following : Article 3 This Regulation shall apply until the end of the 1985/86 milk year.' Article 3 This Regulation shall enter into force on 1 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1986. For the Council The President G. BRAKS (') OJ No L 148, 28 . 6 . 1968 , p . 13 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 3) OJ No L 90, 1 . 4. 1984, p . 27 . (4) OJ No L 159, 14. 6. 1984, p. 50 .